Title: Richard Barry to Thomas Jefferson, 5 December 1809
From: Barry, Richard
To: Jefferson, Thomas


          
            
              Sir
              Washington City 
                     Decr 5th 1809
            
            
		  
		   
		  I received your letter of the 30th Novr in which you mention that Mr Leitch required payment of you in 30 days for the amt 
                     ballance due by you of my account I can assure you Sir, it was contrary to my wishes. I met Mr Leitch in this City on his return from Baltimore I gave him my account against you to present if you could make it convenient to pay it if not to return it immediately you’l see by the inclosed receit of his for the account that there was no Kind of traffick or trade in the business on my account I can assure you Sir if it was one hundred times the sum and that I was without a coat to my back I would never put your paper into the hands of any man even to limit you to a time for payment, I have paid so little attention to the inclosed receit that I am almost ashamed to inclose it to you 
                  you’l be so I do it for your satisfaction that you may see how the business happened I am confident Sir that Mr Leitch would not press you for the amt even was it on his owen account however for your satisfaction I inclosed a few lines to him for your perusal desireing him to give you the acknowledgement which I gave him at the same time please to give him the inclosed Receit on delivery of the acct and Keep it in your Care or send it on to Me which ever you please wishing you every happiness this world can afford, wishing to hear from you 
                  when convenient
            
              I conclude with the purest wishes for your welfare your hble Servt
              
                  
               Richard Barry
            
          
          
            Please direct Washington City
          
          
            Thos Jefferson Esqr will please as soon as he reeds the Inclosed letter for Mr Leitch to seal it up—
          
        